Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via e-mail confirmation by Mr. Kasper on 02/11/2022.

The application has been amended as follows: 

1.	(Currently Amended):  A method of monitoring an HVAC system, the HVAC system comprising a plurality of HVAC devices and a plurality of HVAC controllers, each of the HVAC controllers comprising a communication module, the method comprising:
receiving and storing in a cloud-based computer system HVAC data reporting messages, each HVAC data reporting message including one or more operational data values included by one of the HVAC controllers; 

a series in a sequence of consecutive operational data values,
maximum and minimum operational data values, and
accumulated values indicative of a duration/a count of occurrences of events or actions, and
wherein the data reporting messages are generated by the plurality of HVAC controllers based on said one or more operational data types on an ongoing or periodic basis or in response to one or more internal or external requests; 
generating by the cloud-based computing system group reference values from the HVAC data reporting messages received from the plurality of HVAC controllers of a plurality of HVAC systems, where each group is defined in accordance with predetermined criteria comprising one or more of device type, device configuration, firmware, location, duration of operation of the device, frequency of use (movements) of the device, type of application of the device, conditions of surrounding environment, climate and/or weather, the group reference values being generated through statistical evaluation and analysis of received operational data values from the plurality of HVAC controllers;
generating by the cloud-based computer system remote diagnoses for a selected HVAC device of the plurality of HVAC devices in the HVAC system, using at least one of the HVAC device group reference values and at least one HVAC data reporting message related to the selected HVAC device, wherein each remote diagnosis is generated by using more than one operational data value; 

transmitting by the cloud-based computer system of a diagnosis message to a diagnosis processing system for the selected HVAC device, the diagnosis message including a remote diagnosis for the selected HVAC device; and
transmitting by the cloud-based computer system 
wherein the control value(s) are implemented by the selected HVAC device.

2.  (Cancelled) 

3.  (Previously Presented):  The method of claim 1, wherein 
the HVAC controllers include in the HVAC data reporting messages at least two different types of operational data values; and 
		the cloud-based computer system generates the remote diagnosis for the particular HVAC device by using at least the two different types of operational data values from the HVAC controllers.

4.  (Previously Presented):  The method of claim 1, wherein 
the HVAC controllers include in the HVAC data reporting messages sensor measurement values from at least two different sensors connected to the respective HVAC controller; and 

5.  (Previously Presented):  The method of claim 1, wherein
the cloud-based computer system determines location information for the plurality of HVAC devices; and 
the cloud-based computer system generates the remote diagnosis for the selected HVAC device by further using location information of the HVAC devices.
6.  (Cancelled) 

7.  (Previously Presented):  The method of claim 1, wherein
the cloud-based computer system determines HVAC device benchmark data indicative of functional performance levels of the plurality of HVAC devices, using a plurality of the HVAC data reporting messages received from a plurality of HVAC controllers of the HVAC system and one or more other HVAC systems; 
the cloud-based computer system determines an individual performance indicator for the selected HVAC device using the HVAC device benchmark data and at least one HVAC data reporting message related to the selected HVAC device; and
the cloud-based computer system transmits a diagnosis message to a diagnosis processing system for the selected HVAC device, depending on the individual performance indicator of the selected HVAC device.
8.  (Previously Presented):  The method of claim 1, wherein 
the cloud-based computer system determines for the plurality of HVAC devices performance thresholds which define expected normal operations of the plurality of HVAC 
the cloud-based computer system identifies a selected HVAC device which operates outside the expected normal operations defined by the performance thresholds, using one or more HVAC data reporting messages related to the selected HVAC device; and 
the cloud-based computer system generates and transmits an abnormal operations alert message to the diagnosis processing system responsible for the selected HVAC device.

9.  (Previously Presented):  The method of claim 1, wherein 
the cloud-based computer system determines operational end-of-life expectancies for HVAC device components of the plurality of HVAC devices or for HVAC device components connected to the plurality of HVAC devices, using a plurality of HVAC data reporting messages received from a plurality of HVAC controllers of the HVAC system and one or more other HVAC systems; 
the cloud-based computer system identifies an HVAC device component which has reached its operational end-of-life expectancy, using one or more HVAC data reporting messages related to the particular HVAC device comprising or being connected to the respective HVAC device component; and 
the cloud-based computer system generates and transmits an end-of-life alert message to a diagnosis processing system responsible for the respective HVAC device component or HVAC device.

10.  (Previously Presented):  The method of claim 1, wherein 
the cloud-based computer system detects oscillation of control or feedback signals, using a plurality of HVAC data reporting messages received from HVAC controllers of a selected HVAC system, and


11.  (Cancelled)

12.  (Previously Presented):  The method of claim 1, wherein 
at least some of the operational data values relate to operational parameters of an electric motor of an HVAC actuator, the operational parameters of the electric motor relating to at least one of: motor current of the electric motor, voltage levels of a power supply of the electric motor, temperature of the electric motor, and movement of the electric motor, including at least one of: number of rotations, number of changes of direction, powered-on operating time, active operating time, number of starts, number of stops, and start/stop ratio.

13.  (Previously Presented):  The method of claim 1, wherein at least some of the operational data values relate to positions of actuated parts actuated by HVAC actuators.
14.  (Previously Presented):  The method of claim 1, wherein at least some of the operational data values relate to sensor measurements values regarding a fluid moving through a valve controlled by an HVAC actuator, including at least one of: flow rate, temperature values, and differential pressure values.

15.  (Currently Amended):  A computer system for monitoring an HVAC system, the HVAC system comprising a plurality of HVAC devices and a plurality of HVAC controllers, each of the HVAC controllers comprising a communication module, wherein the computer 
receive and store in the cloud-based computer system HVAC data reporting messages from the plurality of HVAC controllers, each HVAC data reporting message including one or more operational data values included by the respective controller,
wherein said one or more operation data values are stored by the plurality of HVAC controllers 
as a series in a sequence of consecutive operational data values; 
as maximum and minimum operational data values; and/or 
as accumulated values indicative of a duration/ a count of occurrences of events or actions; and
wherein the reporting messages are generated by the plurality of HVAC controllers based on said one or more operation data types on an ongoing or periodic basis or in response to one or more internal or external requests;
generate group reference values from the HVAC data reporting messages received from the plurality of HVAC controllers, of a plurality of HVAC systems, where each group is defined in accordance with predetermined criteria comprising one or more of device type, , device configuration, firmware, location, duration of operation of the device, frequency of use (movements) of the device, type of application of the device, conditions of surrounding environment, climate and/or weather, the group reference values being generated through statistical evaluation and analysis of received operational data values from the plurality of HVAC controllers;
generate remote diagnoses for a selected HVAC device of the plurality of HVAC devices in the HVAC system, using at least one of the HVAC device group reference values and at least one HVAC data reporting message related to the selected HVAC device wherein each remote diagnosis is generated by using more than one operational data value; 

			transmit a diagnosis message to a diagnosis processing system for the selected HVAC device, the diagnosis message including a remote diagnosis for the selected HVAC device; and
transmit a control message to the selected HVAC device ,
wherein the control value(s) are implemented by the selected HVAC device.

16.  (Previously Presented):  The method of claim 1, 
wherein the group reference values comprise HVAC device benchmark data indicative of functional performance levels of the HVAC devices, using a plurality of the HVAC data reporting messages received from a plurality of HVAC controllers of a plurality of HVAC systems, 
wherein; the cloud-based computer system determines an individual performance indicator for the particular HVAC device, using the HVAC device benchmark data and at least one HVAC data reporting message related to the particular HVAC device, and 
wherein the cloud-based computer system transmits a diagnosis message to a diagnosis processing system for the particular HVAC device, depending on the individual performance indicator of the particular HVAC device.

17.  (Previously Presented):  The computer system as recited in claim 15, 
wherein the group reference values comprise HVAC device benchmark data indicative of functional performance levels of the HVAC devices, using a plurality of the HVAC data reporting messages received from a plurality of HVAC controllers of a plurality of HVAC systems, 

wherein the cloud-based computer system transmits a diagnosis message to a diagnosis processing system for the particular HVAC device, depending on the individual performance indicator of the particular HVAC device.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DARRIN D DUNN/Patent Examiner, Art Unit 2117